Citation Nr: 1213996	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  09-32 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to an evaluation in excess of 40 percent for traumatic arthritis of the right shoulder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.D.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had periods of active duty for training (ACDUTRA) in June 1954, from May 1955 to June 1955 and in May and December 1956, with additional periods of unverified service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and D.D. testified before the undersigned Veterans Law Judge at a February 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board notes that, at the February 2012 hearing, the Veteran raised the issue of service connection for a right hip disability as secondary to his service-connected right shoulder disorder.  However, as this issue has not yet been adjudicated by the RO in the first instance, the Board does not have jurisdiction to address it as this time.  As such, the issue of entitlement to service connection for a right hip disability is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for bilateral hearing loss and an increased evaluation for traumatic arthritis of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

At the February 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant has withdrawn the issue of special monthly compensation based on the need for regular aid and attendance or at the housebound rate; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate is dismissed.

REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and an increased evaluation for service-connected traumatic arthritis of the right shoulder.  For the reasons discussed below, the Board has determined that additional development, with ensuing delay, is unfortunately required prior to adjudication of these issues.

With respect to the Veteran's service connection claim, the Board observes that the Veteran has not been provided a VA examination to determine whether his current bilateral hearing loss is etiologically related to his periods of ACDUTRA.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the Board observes the Veteran has stated that he was advised by VA physicians that his current hearing loss is a result of acoustic trauma suffered during his periods of ACDUTRA, including ship engine noise and gunfire without hearing protection.  See, e.g., September 2009 VA Form 9.  The Board notes that physician statements relayed by the Veteran may not serve as a basis for awarding service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995) (the connection between what a physician said and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.).  However, the bar to trigger VA's duty to provide an examination under McLendon is low and thus, the Veteran's report that he was advised his current hearing loss is due to in-service acoustic trauma is sufficient to provide an "indication" that his hearing loss may be associated with an in-service event.  See 38 C.F.R. § 3.159(c)(4).  As such, the Veteran must be provided a VA examination to determine whether his current bilateral hearing loss is etiologically related to his period of ACDUTRA.

With respect to the Veteran's increased evaluation claim, the Board initially observes the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion of the right shoulder absent ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In a May 2008 statement, the Veteran's private physician stated that the Veteran's shoulders are "basically nonfunctional."  Furthermore, VA treatment records indicate the Veteran meets the orthopedic criteria for a shoulder replacement, but due to other disabilities, the risk of undergoing the procedure is too high.    

Referral for extraschedular consideration is appropriate when the record presents an exception or unusual disability picture with related factors so as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  In the present case, the record includes evidence that the Veteran's right shoulder disability renders his shoulder nearly unusable, and the normal course of treatment, namely a shoulder replacement, is not possible.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, and in fact, is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Under Secretary of Benefits or the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the record with these mandates in mind, the Board finds that the issue of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is raised, and a remand is necessary for referral of this issue to the Under Secretary of Benefits or the Director of VA's Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Veteran should be asked to furnish records, not yet submitted for inclusion in the record, related to treatment for his service-connected right shoulder disability.

2. After completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current bilateral hearing loss is etiologically related to the Veteran's periods of ACDUTRA, including exposure to ship engine noise and gunfire.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the action requested above, refer the Veteran's claim for increased rating to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  If it is determined that a physical examination of the Veteran is necessary prior to referral for extraschedular consideration, one is to be arranged.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


